— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered November 2, 1977, convicting him of possession of gambling records in the first degree and promoting gambling in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. At trial appellant and two codefendants were represented by the same attorney. The record reveals that prior to trial, the defense attorney told the Trial Judge that he had discussed the possibility of a conflict of interest with his clients, and that they indicated that they wanted him to continue to represent them. In these circumstances, the Trial Judge was under no obligation to inquire further of the defendants concerning the problem of joint representation (see People v Gomberg, 38 NY2d 307, 314; United States v Armone, 363 F2d 385, 406, cert den 385 US 957). Appellant’s remaining contentions are devoid of merit. Titone, J. P., Suozzi, Shapiro and Cohalan, JJ., concur.